                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________
PAULA DAPSON,
                                          Plaintiff,            DECISION and ORDER
-vs-
                                                                17-CV-6704 CJS
CITY OF ROCHESTER, NEW YORK,
                                Defendant.
__________________________________________

                                     INTRODUCTION

       Paula Dapson (APlaintiff@) brings this action complaining of employment

discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”) and the New York

State Human Rights Law (“NYSHRL”). Now before the Court is Defendant’s motion

(Docket No. [#15]) to dismiss the Second Amended Complaint, Plaintiff’s cross-motion

[#19] for leave to filed a Third Amended Complaint and Defendant’s cross-cross motion

[#20] to dismiss the proposed Third Amended Complaint. Defendant’s motion to dismiss

the Second Amended Complaint is denied as moot, while Plaintiff’s cross-motion and

Defendant’s cross-cross motion are both granted in part and denied in part. The claims

in the Third Amended Complaint are dismissed, except the retaliation claim insofar as it

is based upon events occurring after June 7, 2016, the date Plaintiff filed her first EEOC

complaint.

                                FACTUAL BACKGROUND

       Unless otherwise noted, the following facts are taken from the Second Amended

Complaint and the proposed Third Amended Complaint. In 2009, Plaintiff began her

employment with the City of Rochester (“the City” or “Defendant”) as an Evidence

                                              1
Technician for the Rochester Police Department (“RPD”). Plaintiff was assigned to the

RPD’s Technical Unit, which          was physically located in         RPD Headquarters

(“Headquarters”). The Supervisor of the Technical Unit was Sergeant Michael Coon

(“Coon”).

       In July 2011, Plaintiff attended an out-of-state RPD training event, at which

“several incidents” occurred involving an RPD Officer, Eluid Rodriguez (“Rodriguez”).

The pleading does not specify what these were. However, upon returning to Rochester,

Plaintiff felt that Rodriguez was “stalking” her, such as by “taking pictures of [her] without

her knowledge,” and engaging in other unspecified “grossly inappropriate behavior.”

       Plaintiff complained about Rodriguez’s alleged stalking to the RPD, and on

October 25, 2011, RPD Chief James Sheppard issued a letter to Rodriguez, indicating

that Plaintiff had filed a sexual harassment complaint against him, and that he was

required to “stay away from” her home, and “avoid any contact whatsoever” with her at

work. In pertinent part, the letter stated:

       Ms. Paula Dapson, a civilian evidence technician on the first platoon alleges that
       during a two week period in July (8-23) you made unwanted sexual advances
       toward her, made unwanted sexual comments and displayed possessive behavior
       toward Ms. Dapson.

       You are ordered to stay away from the home of Ms. Dapson and avoid any contact
       whatsoever with Ms. Dapson at her place of employment, the Rochester Police
       Department Technician Unit. Additionally you are hereby ordered to refrain from
       communication by mail or by telephone, e-mail, voicemail, texting or any other
       electronic means with Ms. Dapson. You are ordered not to attempt to contact or
       have any communication with Ms. Dapson by way of a third party to include family,
       friends, neighbors or co-workers. You are also required to refrain from stalking,
       harassment, threats, intimidation or otherwise interfering with Ms. Paula Dapson.


                                              2
Docket No. [#19-3]. In this action, both Plaintiff’s counsel and Defendant’s counsel refer

to Sheppard’s letter as a “no-contact order.”

        In addition to the “no-contact order,” the RPD transferred Rodriguez “to a different

shift and location than that of Plaintiff.” Plaintiff alleges that such transfer was “per the

terms of the [no-contact] Order,” though the letter/order itself says nothing concerning

Rodriguez’s shift or work location.1 Nevertheless, it appears that in response to Plaintiff’s

complaint, Rodriguez was assigned to work somewhere other than Headquarters.

        In “late May, 2012,” Rodriguez was transferred back to Headquarters, where he

worked a shift that was “similar” to Plaintiff’s shift.                    Rodriguez never had any

communication or interaction with Plaintiff during this period.                   Nevertheless, Plaintiff

viewed Rodriquez’s presence at Headquarters to be a violation of the “no contact order,”

inasmuch as she felt she was forced to have “contact” with Rodriguez when she had “to

walk by the Headquarters desk, located in the Public Safety Building [“(PSB”)], to access

her [police technician’s] van.”           Plaintiff complained about Rodriguez’s presence at

Headquarters, whereupon RPD again transferred him to a different shift and work

location.

        However, Rodriguez still visited Headquarters at various times in connection with

his police duties. In that regard, Plaintiff contends that “between the years 2012 and




         1
          The Court Alimit[s] itself to facts stated in the complaint, documents attached to the complaint as
exhibits, and documents incorporated by reference in the complaint,@ but does Anot credit conclusory
statements unsupported by assertions of facts or legal conclusions and characterizations presented as
factual allegations.@ West v. Harkness, Civ. No. 9:17-CV-621 (GTS/DJS), 2018 WL 3748344 at *2
(N.D.N.Y. May 29, 2018) (citations and internal quotation marks omitted). Although Plaintiff insists upon
calling the letter an “order,” that is a legal conclusion which the Court is not required to accept.


                                                      3
2015,” she was “forced” to have “contact” with Rodriguez, insofar as she “would routinely

cross paths with [him] in the Public Safety Building, or he would be working on the 4th

floor holding areas in the PSB [Public Safety Building] located directly outside the

technician unit where [she] worked.”          Plaintiff believes that those incidents were a

violation of the “no contact order” issued in 2011.

         In December 2015, the RPD promoted Rodriguez to the title of “Investigator,”2 in

which capacity he returned to work full-time at Headquarters on a shift that overlapped

Plaintiff’s shift by four hours.      Rodriguez frequently was required to work overtime,

however, so his shift would sometimes overlap Plaintiff’s shift by as much as six or seven

hours. Rodriguez never had any communication or interaction with Plaintiff during this

period. Plaintiff, though, believed that Rodriguez’s presence at Headquarters during his

work shifts violated the 2011 “no contact order.”         Plaintiff complained to her union

representative, who conveyed the complaint to Chief Sheppard.            Plaintiff maintains,

though, that her complaint was “completely ignored.”

         On February 2, 2016, Plaintiff came “face to face” with Rodriguez “while performing

her expected duties of her job.” The pleading does not expressly indicate where this

encounter took place, but presumably it was at Headquarters. This was apparently the

first time that Plaintiff and Rodriguez had seen each other “face to face” since the “no-

contact” letter had been issued to Rodriguez more than four years earlier. Apparently,

Rodriguez said nothing to Plaintiff, and went on his way. However, Plaintiff contends




2
    Second Amended Complaint [#11] at ¶ 25.

                                                4
that she “immediately left the premises [(Police Headquarters)] because she did not feel

safe.” Specifically, Plaintiff exited Headquarters and “sat in her technician van in a

parking lot instead of her office, where she felt safer,” until the end of her shift. Before

leaving Headquarters to sit in her van, Plaintiff notified unspecified “appropriate

personnel” that she was doing so. After her shift, Plaintiff once again lodged a complaint

with her union representative concerning Rodriguez’s presence at Headquarters.

       Shortly thereafter, on February 10, 2016, Plaintiff “became the subject of an

investigation [by the RPD] concerning her job performance.” Plaintiff contends that prior

to that date, the RPD had considered her work to be “exemplary.”

       Also, in February, 2016, Sergeant Coon, who, Plaintiff maintains is a friend of

Rodriguez’s, gave Plaintiff a “negative evaluation,” indicating that she was “not able to get

along with colleagues.” Plaintiff contends that such evaluation was incorrect and unfair.

       Plaintiff also alleges that Sergeant Coon began to exhibit “a pattern of

micromanagement       and    scrutiny”   toward   her.      The   exact    nature   of   this

“micromanagement and scrutiny” is not alleged in the pleadings, but Plaintiff contends

that it was retaliatory in nature, and caused her to experience depression, anxiety, fear

and dread at the prospect of coming face to face with Rodriguez.

       On March 15, 2016, Plaintiff was “reprimanded under the guise of ‘performance

issues.’” The pleadings provide no further details concerning this reprimand, but

characterize it as a “completely frivolous and pre-textual disciplinary measure.”

       At around this same time, Plaintiff contends that she was “depriv[ed] of the

opportunity to work discretionary overtime hours,” while “similarly situated colleagues”

                                              5
were allowed to work overtime. Plaintiff further contends that “Defendant” instructed her

co-workers to “refrain from any unnecessary communication with [her].” Additionally,

Plaintiff alleges that she was not offered “various training” opportunities, while “similarly

situated colleagues” with “less seniority” were offered training opportunities that she had

never received, such as training in “blood spatter” and “cell phone extraction.”

        Between April 12, 2016 and June 28, 2016, Plaintiff left work on sick leave, which

she claims was necessitated by having to “deal with the stress, anxiety and trauma of the

retaliation and hostile work environment Defendant had created for her.”

        On or about June 7, 2016, while apparently still on sick leave, Plaintiff filed a charge

against the RPD with the Equal Employment Opportunity Commission (“EEOC”), alleging

retaliation.3

        On July 11, 2016, Plaintiff was interviewed by the RPD’s Professional Standards

Section concerning complaints that she had made about the aforementioned actions of

Sergeant Coon. Following the interview, Plaintiff “heard nothing regarding any outcome

of said interview and investigation.”

        On July 12, 2016, while working at a homicide scene Sergeant Coon told Plaintiff

not to perform her usual evidence technician duties, and to stand in the middle of the

crime scene. 4      Plaintiff refers to this incident as Coon “publicly kick[ing] [her] off a

homicide scene in front of at least 30 people.” Subsequently, and “during most of [the]

last year of [her] employment,” Coon did not allow Plaintiff to work at homicide crime


3
 Docket No. [#1] at pp. 17-21.
4
 Indicating that Coon “humiliated Plaintiff in front of numerous officers” “by making her stand in the
middle of the scene and telling her to refrain from conducting any work.” Docket No. [#11] at ¶ 53.

                                                      6
scenes. The pleadings do not allege the reason, if any, that Coon gave for this order.

Rather, the pleadings assert that “there was no objectively valid reason” for Coon to have

treated Plaintiff in that manner, and allege such treatment was in retaliation for Plaintiff’s

complaints about having to work in the same building as Rodriguez.5

        Also, while Plaintiff was out of work on sick leave, Coon reassigned her

technician’s call number and vehicle number to other employees within the Technician’s

Unit. Plaintiff contends that upon her return from sick leave, Coon assigned her a “floater

number” that would have been unfamiliar to officers with whom she had previously

worked.        Plaintiff contends that such a re-assignment was “unprecedented” and

retaliatory.

        Plaintiff also contends that after she returned from sick leave, Coon “all but ignored

[her],” such as by “refusing to respond to [her] emails, or in many instances, to even speak

with her.”      Plaintiff maintains, though, that Coon “generally maintain[ed] civility and

cordiality” with her colleagues.

        On August 3, 2016, Coon “wrote up Plaintiff for an issue relating to evidence

handling.” Plaintiff does not deny that she committed the infraction but contends that



5
  The pleadings further allege, “upon information and belief,” that Coon told unnamed colleagues that
Plaintiff “could not be trusted.” However, since the pleadings do not explain the basis for Plaintiff’s
“information and belief,” and since Plaintiff’s remaining factual allegations do not provide any reasonable
basis to think that such a statement was actually made, the Court does not accept it when considering the
subject applications. See, Kajoshaj v. New York City Dep't of Educ., 543 F. App'x 11, 16 (2d Cir.
2013)(“While pleading on the basis of information and belief is generally appropriate where information is
particularly within defendants knowledge and control, even such pleadings must be grounded in a good-
faith basis in fact[.]”) (citation and internal quotation marks omitted).




                                                     7
Coon did not write up other technicians for the same conduct. Plaintiff further contends

that between August, 2016, and September, 2016, Coon unfairly scrutinized and

questioned her requests for overtime, but did not do the same to other evidence

technicians.

        On August 14, 2016, (approximately five years after Plaintiff’s initial complaint

about Rodriguez), Rodriguez was temporarily promoted to a position “that would overlap

with Plaintiff’s shift such that they would have to work in close proximity with each other.”

The pleading does not explain what “close proximity” means in that regard. However,

on September 6, 2016, Plaintiff and Rodriguez were both assigned to work at the same

crime scene. Plaintiff later complained to her “commanding officer” about having to work

with Rodriguez, but was told that “nothing could be done for her.”

        As a result, Plaintiff left work for a second period of sick leave, purportedly “to

address the harmful effects upon her health as a direct result of [the] continued hostile

work environment and retaliation.”

        On September 21, 2016, while Plaintiff apparently was still on her second period

of sick leave, she learned that Rodriguez had again been promoted, and that his work

shift would therefore necessarily overlap her usual shift. 6 Allegedly in response to

learning of this news, Plaintiff notified the RPD that she considered herself to have been

constructively discharged, and stopped attending work. In particular, Plaintiff wrote a



6
 The pleadings’ allegation in this regard is confusing, since it contends that Rodriguez was promoted to
the position of “Investigator” in September, 2016, while having previously alleged that he was promoted to
that position in December, 2015. Compare, Second Amended Complaint [#11] at ¶ ¶ 25 & 77, and
proposed Third Amended Complaint at ¶ ¶ 27 & 79.

                                                    8
letter “To whom it may concern,” indicating that she felt she had been constructively

discharged for two reasons: 1) she “did not feel safe at work” due to Rodriguez’s presence

at Police Headquarters; and 2) she could no longer tolerate a retaliatory hostile working

environment.      7
                        Plaintiff maintains that her “constructive discharge” was itself

discriminatory, since she was treated “worse than similarly situated male colleagues.”

Following such notice and Plaintiff’s decision not to return to work, she received a final

paycheck, though she contends that Coon improperly deducted 30 minutes of pay from

the check, after falsely asserting that she had left 30 minutes early from her final shift.

          On December 1, 2016, Plaintiff executed a second EEOC complaint, alleging that

she experienced retaliation after she returned from her first period of sick leave on June

28, 2016.

          In or about February, 2017, Plaintiff discovered that “documents relating to her

[EEOC] claims were made publicly available on the internet by the City of Rochester.”8

Plaintiff contends that the information appearing on the internet included her home

address, social security number and date of birth. Plaintiff indicates that her attorney

sent a “cease and desist letter” to the City of Rochester, and the City of Rochester

responded by acknowledging that certain information about Plaintiff’s complaints had

been “accessible via a google search,” but that “Google Incorporated [had been]

contacted and the material [had been] removed.”

          On July 17, 2017, the EEOC issued Plaintiff a right-to-sue letter. On October 11,



7
    Constructive Discharge letter, Docket No. [#3-2], Amended Complaint, Ex. B.
8
    Proposed Third Amended Complaint [#19-2] at ¶ 87.

                                                     9
2017, Plaintiff commenced this action. On February 15, 2018, Plaintiff filed the Second

Amended Complaint, which, based on the facts set forth above, purports to assert the

following causes of action: 1) retaliation in violation of Title VII and the NYHRL; 2) hostile

work environment in violation of Title VII and the NYHRL; and 3) “Sex Discrimination

(Gender)” in violation of Title VII and the NYHRL.

       On March 16, 2018, Defendant filed a motion [#15] to dismiss the Second

Amended Complaint, for failure to state a claim under Rule 12(b)(6) of the Federal Rules

of Civil Procedure (“Fed. R. Civ. P.”). Regarding the alleged hostile work environment,

Defendant contends that the allegations fail to plausibly allege either the existence of a

hostile work environment or a basis to impute liability to the City of Rochester. Regarding

the alleged retaliation, Defendant asserts that Plaintiff has not plausibly pled a retaliatory

adverse employment action or a causal connection between any complaint that she made

and the alleged retaliatory acts.

       On May 17, 2018, Plaintiff filed a response [#17] which generally asserts that the

pleading more-than-adequately states claims for a hostile work environment and

retaliation.

       On November 15, 2018, counsel for both parties appeared before the undersigned

for oral argument. During that appearance, the Court questioned whether the RPD’s

alleged failure to enforce the “no contact” requirement between Plaintiff and Rodriguez

could constitute a hostile work environment under Title VII. In that regard, the Court

remarked that it seemed absurd for Plaintiff to assert that Rodriguez, a sworn policeman,

would be unable to come into Police Headquarters simply because Plaintiff might see him

                                              10
there. The Court further indicated that an employer’s failure to follow its own internal

procedures (referring to the RPD’s alleged failure to enforce the no-contact order) by itself

was insufficient to establish a hostile work environment. In response, Plaintiff’s counsel

responded that, “there is no doubt, Your Honor, that this claim is first and foremost a

retaliation claim.” (emphasis added).

       The Court, though, questioned whether Plaintiff’s complaints about the alleged

failure to enforce the no-contact order qualified as protected activity under Title VII.

Plaintiff’s counsel responded that he believed it did qualify as protected activity, since the

no-contact order dealt with a complaint of sexual harassment. Specifically, the exchange

was as follows:

       THE COURT: It’s got to be protected activity.

       PLAINTIFF’S COUNSEL: Well, complaining about the violation of the no-contact
       order, even if its deemed overly sensitive by the Court or anyone else, is in fact a
       protected activity and is a lawful act on her part.

       THE COURT: But, how do we define protected activity?

       PLAINTIFF’S COUNSEL: Well, in this case I think complaining about –

       THE COURT: I’m not asking in this case. What’s a protected activity? If I go and
       complain that I don’t like Mr. Ash’s [Defense Counsel] shirt and I’m retaliated
       against for that, is that a protected activity?

       PLAINTIFF’S COUNSEL: Your Honor, that’s a great question, and no, I think that
       the facts of this case though do contemplate the kind of protected activity that the
       law –

       THE COURT: Here’s what I’m proposing: If the police department’s failure to follow
       its internal procedures is not the basis for a hostile work environment claim, would


                                              11
        complaining about something that’s not a hostile work environment be a protected
        activity?

        PLAINTIFF’S COUNSEL: I think so, Your Honor. I think that complaining about a
        no-contact order that had not expired, that is not alleged by my counterpart to have
        expired, which dealt with allegations of sexual harassment [is protected activity].

The Court observed that Plaintiff’s counsel kept referring to a document (the no-contact

order) that had not been filed or submitted to the Court. In response, Plaintiff’s counsel

requested a further opportunity to amend the Complaint, to include the no-contact order.9

Defendant’s counsel objected to that request. However, the Court granted Plaintiff an

opportunity to make the application and granted Defendant an opportunity to respond.

        On December 6, 2018, Plaintiff filed a motion [#19] for leave to file a Third

Amended Complaint. The proposed pleading does not comply with Rule 15(b) of the

Local Rules of Civil Procedure, which requires that “the amendment(s) or supplement(s)

to the original pleading shall be identified in the proposed pleading through the use of a

word processing ‘redline’ function or other similar markings that are visible in both

electronic and paper format.” That is, the proposed pleading does not indicate what

changes were made to the prior pleading. However, an affirmation [#19-1] submitted by

Plaintiff’s counsel with the motion indicates that there are essentially two changes in the

proposed pleading: 1) the inclusion of the “no-contact order”; and 2) the inclusion of

allegations that Defendant “published private and confidential information about Plaintiff



9
  Counsel also requested the opportunity to add allegations that Defendant had retaliated against Plaintiff
by making her personal information available on the internet. Such allegation had been included in the
original Complaint, but had been left out of the Second Amended Complaint due to an oversight,
according to Plaintiff’s counsel.

                                                    12
on its website as retaliation for [Plaintiff] opposing discrimination and harassment in the

workplace.”

          On December 12, 2018, Defendant opposed the proposed amendment as futile.

Defendant generally reiterates the same arguments that it made in support of the motion

to dismiss the Second Amended Complaint. For example, Defendant contends that the

proposed pleading fails to plausibly allege “any correlation” between the alleged

retaliation and Plaintiff’s complaints about Rodriguez, and that none of the alleged

retaliation amounts to an “adverse employment action” in any event.

          Further, with regard to the alleged retaliatory publication of Plaintiff’s personal

information on the internet, Defendant contends that Plaintiff has not plausibly alleged,

and has no evidence, that RPD was responsible for her information being made available.

In that regard, Defendant indicates that such information was possessed by others,

including Plaintiff’s own attorneys. Additionally, Defendant contends that the printed

information attached to the proposed Third Amended Complaint, which purports to be

what was found on the internet, was not obtained via Google, as Plaintiff maintains, but

rather was obtained by someone within the RPD, “with login privileges.”              Indeed,

Defendant contends that the information contained within those printed pages indicates

that they were printed by Plaintiff herself, “using her unique access to RPD files,” and that

she has submitted “fabricated evidence” “as proof of retaliation.”10

          As for the hostile environment claim, Defendant contends that the proposed Third




10
     Docket No. [#20-1] at p. 11.

                                               13
Amended Complaint still fails to state a plausible claim. Finally, Defendant contends that

to the extent Plaintiff is alleging that she was treated differently than similarly-situated

male employees, her allegations are not plausible.

        On December 17, 2018, the Court issued an Order [#21] indicating that all briefing

was now closed and that it would issue a written decision at its earliest opportunity.

                                             DISCUSSION

        Where, as in this case, a court has before it both a motion to dismiss and a cross-

motion to amend, it Ahas a variety of ways in which it may deal with the pending motion

[to dismiss,] from denying the motion as moot to considering the merits of the motion in

light of the amended complaint.@ In re Colonial Ltd. P'ship Litig., 854 F. Supp. 64, 80 (D.

Conn. 1994). Here, since the Afutility@ standard for proposed amended pleadings is the

same as the Rule 12(b)(6) standard, 11 the Court will simply consider the merits of

Defendant’s motion [#20] directed at the Proposed Third Amended Complaint.

        12(b)(6) Motion

        In that regard, the legal standards to be applied on a motion to dismiss pursuant

to Rule 12(b)(6) are clear:

        To survive a motion to dismiss, a complaint must plead Aenough facts to
        state a claim to relief that is plausible on its face.@ Bell Atl. Corp. v. Twombly,
        550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A claim is
        facially plausible Awhen the plaintiff pleads factual content that allows the


           11
             Pursuant to Fed.R.Civ.P. 15, a court should Afreely@ give leave to amend, Awhen justice so
requires.@ However, a court may deny leave to amend for any number of Agood reason[s], including
futility, bad faith, undue delay, or undue prejudice to the opposing party.@ Kim v. Kimm, 884 F.3d 98, 105
(2d Cir. 2018) (citation omitted). AA proposed amendment to a pleading would be futile if it could not
withstand a motion to dismiss pursuant to Rule 12(b)(6).@ Martin v. Dickson, No. 03-7917, 100
Fed.Appx. 14, 16, 2004 WL 1205185 at *2 (2d Cir. Jun. 2, 2004) (unpublished, citation omitted).


                                                     14
       court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged.@ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,
       173 L.Ed.2d 868 (2009).

Progressive Credit Union v. City of New York, 889 F.3d 40, 48 (2d Cir. May 1, 2018).

       In its review, the Court is entitled to consider facts alleged in the complaint
       and documents attached to it or incorporated in it by reference, documents
       Aintegral@ to the complaint and relied upon in it, and facts of which judicial
       notice may properly be taken under Rule 201 of the Federal Rules of
       Evidence.

Heckman v. Town of Hempstead, 568 F. App’x 41, 43 (2d Cir. Jun. 3, 2014) (citations and

internal quotation marks omitted).

       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
       need detailed factual allegations, a plaintiff's obligation to provide the
       grounds of his entitlement to relief requires more than labels and
       conclusions, and a formulaic recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to raise a right to relief
       above the speculative level, on the assumption that all the allegations in the
       complaint are true (even if doubtful in fact).

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964B65, 167 L.Ed.2d 929

(2007); see also, ATSI Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

Cir.2007) (ATo survive dismissal, the plaintiff must provide the grounds upon which his

claim rests through factual allegations sufficient >to raise a right to relief above the

speculative level.= @) (quoting Bell Atl. Corp. v. Twombly ) (footnote omitted).

       When applying this Aplausibility standard,@ the Court is guided by Atwo working

principles@:




                                             15
        First, although a court must accept as true all of the allegations contained
        in a complaint, 12 that tenet is inapplicable to legal conclusions, and
        threadbare recitals of the elements of a cause of action, supported by mere
        conclusory statements, do not suffice. Second, only a complaint that
        states a plausible claim for relief survives a motion to dismiss, and
        determining whether a complaint states a plausible claim for relief will be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations and internal quotation marks

omitted). A[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has allegedCbut it has not shownCthat the

pleader is entitled to relief.@ Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937, 1950

(2009) (citation omitted).

        A[A]s Iqbal makes clear, a plausible claim must come before discovery, not the

other way around.@ Angiulo v. Cty. of Westchester, No. 11-CV-7823 CS, 2012 WL

5278523, at *3 (S.D.N.Y. Oct. 25, 2012) (citation omitted); see also, McBeth v. Porges,

171 F. Supp.3d 216, 236 (S.D.N.Y. 2016) (Observing that pursuant to Iqbal=s pleading

standard, Athe Federal Rules of Civil Procedure do >not unlock the doors of discovery for

a plaintiff armed with nothing more than conclusions or speculation.=@) (quoting Iqbal).

        Title VII & NYHRL

        Plaintiff is asserting claims for sex-based discrimination (disparate treatment),

hostile work environment and retaliation under both Title VII and NYHRL.                                When



         12
            The Court must accept the plausible factual allegations contained in the complaint as true and draw
all reasonable inferences in favor of the nonmoving party. Burnette v. Carothers, 192 F.3d 52, 56 (2d Cir.1999),
cert. den. 531 U.S. 1052, 121 S.Ct. 657 (2000).


                                                       16
considering claims of sex discrimination under these two statutes, the analysis is

generally identical. See, Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226 n. 9

(2d Cir. 2008) (“We typically treat Title VII and NYHRL discrimination claims as

analytically identical, applying the same standard of proof to both claims.”), as amended

(Apr. 22, 2008).

          Disparate Treatment

          Defendant first contends that the pleading fails to state an actionable claim for sex

discrimination based on disparate treatment,13 and the Court agrees.

          “To support a minimal inference of discrimination, a plaintiff may allege disparate

treatment by showing the more favorable treatment of employees not in the protected

group, who are similarly situated in all material respects. Whether the plaintiff and these

comparator employees are similarly situated in all material respects will vary from case

to case, and while the plaintiff’s and comparator’s circumstances must bear a reasonably

close resemblance, they need not be identical.” Carris v. First Student, Inc., 15-3350, 682

F. App'x 30, 32 (2d Cir. Mar. 8, 2017) (citations and internal quotation marks omitted).

          Here, Count III of the Proposed Third Amended Complaint purports to state a claim

for “Sex Discrimination (Gender),” on the grounds that “Plaintiff’s male counterparts were

treated more favorably than she in terms and conditions of employment.”14 In particular,

Count III of the pleading vaguely asserts that

          Plaintiff, a female employee and victim of sexual harassment, was subjected to
          several instances of disparate treatment as compared to male counterparts, in


13
     Def. Memo of Law [#20-1] at pp. 14-15.
14
     Docket No. [#19-2] at p. 20, Count III.

                                                17
        terms of training, assignments, and overtime, as delineated in the Complaint.

Proposed Third Amended Complaint [#19-2] at p. 20 (emphasis added). However, the

pleading does not allege any facts suggesting that Plaintiff was treated less-favorably

than similarly-situated males with regard to training, assignments or overtime. Rather,

the pleading alleges that in those aspects of her employment Plaintiff was treated less-

favorably than her co-workers generally, and without regard to sex, due to retaliation after

she complained about Rodriguez.15

        For example, paragraph 48 of the pleading states: “Defendant also retaliated

against Plaintiff by depriving her of the opportunity to work discretionary overtime hours,

notwithstanding that her similarly situated colleagues enjoyed said benefit.”16 Clearly,

there is no mention of the sexes of the alleged similarly-situated colleagues, and no

assertion that the difference in treatment was due to Plaintiff’s sex. Similarly, paragraph

52 of the pleading alleges that Plaintiff was retaliatorily denied training offered to “similarly

situated Technicians,” without referencing the sexes of those technicians.                         As for

“assignments,” the pleading asserts only that Plaintiff was prevented from working on

homicide crime scenes due to retaliation; there is no factual allegation that Plaintiff

received work assignments that were less-favorable than those given to similarly-situated

male co-workers.


15
   Indeed, the pleading expressly states, though in a bald assertion, that Plaintiff was treated less-
favorably than male counterparts “[a]s a result of having complained about sexual harassment, and
Defendant’s repeated forced violation of a No Contact Order.” Proposed Third Amended Complaint at p.
20.
16
   See also, id. at ¶ 65 (“Other technicians were permitted large amounts of overtime, such that Plaintiff
was deprived of an amount of money to be determined at or before trial as direct and proximate result of
the retaliation described.”) (emphasis added).

                                                     18
         The only allegation even approaching a claim of sex-based disparate treatment

involves Plaintiff’s alleged constructive discharge, and in particular, states:

         Plaintiff was constructively discharged from her position because her working
         conditions were made so intolerable and unreasonable as to leave her no real
         choice but to resign. She alleges hereby that said treatment was not directed
         toward any male colleagues, and that the allegations contained herein are – in
         addition to other motivations alleged herein – tantamount to sex discrimination
         insofar as Defendant treated Plaintiff worse than similarly situated male colleagues
         in a manner to be proven at or before trial.

Proposed Third Amended Complaint at ¶ 81.                        However, this bald and conclusory

assertion is insufficient to state a disparate-treatment claim on the basis of sex. The

pleading does not plausibly allege that Plaintiff was treated less-favorably than any

similarly-situated male employee 17 with regard to constructive discharge or any other

aspect of her employment.

         For all of the foregoing reasons, Count III of the Proposed Third Amended

Complaint (“Sex Discrimination (Gender)”) is dismissed for failure to state an actionable

claim.

         Discriminatory Hostile Work Environment

         Defendant next contends that the Proposed Third Amended Complaint fails to

state an actionable claim for a sex-based hostile work environment. The Court agrees,

for the same reasons to which it alluded during oral argument.


17
   It seems unlikely that such a comparator exists. There simply is no factual support for the idea, nor
does it seem reasonable to suppose, that a male employee of the RPD, or indeed, even another female
one, ever found himself or herself in a situation “reasonably close” to Plaintiff’s, since her situation arose
from her peculiar and subjective interpretation of the no-contact order to mean that a fellow employee
was prohibited from entering Police Headquarters for the rest of his career, during any shift in which she
was working.

                                                       19
       “Claims based on a hostile work environment require the plaintiff to plead facts that

demonstrate (1) that his workplace was permeated with discriminatory intimidation that

was sufficiently severe or pervasive to alter the conditions of his work environment, and

(2) that a specific basis exists for imputing the conduct that created the hostile

environment to the employer.” Chick v. Cty. of Suffolk, 546 F. App'x 58, 59 (2d Cir. 2013)

(citation and internal quotation marks omitted).

       During oral argument, and in response to the Court’s questions, Plaintiff’s counsel

agreed that Plaintiff’s hostile environment claim is based upon the RPD’s failure to follow

its own internal procedures, meaning its failure to enforce the “no contact order,” as

opposed to anything that Rodriguez did. Plaintiff contends that RPD’s action or inaction

in this regard created a hostile work environment, even though it is undisputed that

Rodriguez never did or said anything to Plaintiff after the issuance of the “no contact

order” in 2011. In this regard, Plaintiff maintains that the hostile environment consisted

of her having to work “in proximity” to Rodriguez, meaning in the same building as him,

which resulted in her having to walk near where he was working, and which also resulted,

on one occasion, of seeing him “face to face.”

       “Title VII does not convey upon an employee the absolute right to demand that a

workplace dispute be resolved in a way that is most attractive to her,” but rather, “Title VII

simply requires that the remedial action taken be reasonably calculated to end the sexual

harassment.” Cooper v. Wyeth Ayerst Lederle, 106 F. Supp. 2d 479, 495 (S.D.N.Y. 2000).

For example, Title VII does not require employers to fire harassers. See, e.g., Cooper

Tire & Rubber Co. v. Nat'l Labor Relations Bd., 866 F.3d 885, 892 (8th Cir. 2017) (Citing

                                              20
Bailey v. Runyon, 167 F.3d 466, 468 (8th Cir. 1999) for the proposition that “Title VII does

not require an employer to fire a harasser.... Rather, what an employer must do is to take

prompt remedial action reasonably calculated to end the harassment.”); Crawford v. Nat'l

R.R. Passenger Corp., No. 3:15-CV-131 (JBA), 2015 WL 8023680, at *9 (D. Conn. Dec.

4, 2015) (“Title VII does not require that an employer fire all the ‘Archie Bunkers” in its

employ[.]”).

       Nor does Title VII require employers to banish harassers from the workplace. See,

Mullins v. Goodyear Tire & Rubber Co., 291 F. App'x 744, 750 (6th Cir. 2008) (“Although

Mullins argues that she complained after her initial meeting with Human Resources, the

only incidents mentioned in her brief involve Parker's presence in the bead area, not his

conduct.   Goodyear had a duty to take reasonable measures to prevent continuing

sexually harassing conduct, but Title VII did not require it to ensure that Mullins and Parker

were separated at all times.”) (emphasis added); see also, Kelly v. New York State Office

of Mental Health, 200 F. Supp. 3d 378, 406 (E.D.N.Y. 2016) (The defendant employer’s

failure to adjust the plaintiff’s schedule so that she did not have to work with her former

harasser was not an adverse employment action) (collecting similar cases).

       In the instant case, Plaintiff does not allege that Rodriguez harassed her in any

way after 2011.     Nor does Plaintiff allege that Defendant’s response to her 2011

harassment complaint was unreasonable. Any such contention would be implausible in

any event, since it seems clear from the pleading that Defendant’s response effectively

addressed and stopped the alleged harassment by Rodriguez. In sum, to the extent that

Plaintiff’s hostile-environment claim is based on the RPD’s failure to address the alleged

                                              21
harassment in 2011 in the precise manner that she wanted (permanent banishment of

Rodriguez from Police Headquarters during her working hours), the pleading fails to state

an actionable claim.

       Plaintiff, though, contends that the RPD failed to enforce the “no contact order,”

which thereby violated rights afforded to her under the agreement, which in turn created

a hostile work environment under Title VII.        In this regard, Plaintiff’s hostile work

environment claim is more akin to a claim for breach of contract: She believes that the

“no contact order” bestowed on her the right not to ever have to work in the same area,

or at the same time, as Rodriguez. On this point, during oral argument, the following

exchange took place:

       THE COURT: You’re saying that somehow because the police department -- I’m
       trying to piece together your argument -- violated their internal policy, that that
       somehow created a hostile environment?

       PLAINTIFF’S COUNSEL: Yes, Your Honor, I believe that the no contact order had
       no expiration date, and to the extent that Defendant knowingly put my client in
       close proximity to her alleged perpetrator she was forced to work in a very, very
       subjectively and, I think, objectively, unpleasant environment. So, I think that’s
       accurate, Your Honor.

However, Plaintiff’s theory in that regard is not actionable.

        Initially, there is no indication that the “no contact order,” consisting of a letter

addressed solely to Rodriguez, afforded Plaintiff any particular rights. The letter does

not indicate that Rodriguez can never be in the same work location as Plaintiff, and

certainly does not indicate that Plaintiff can never enter Police Headquarters at any time

while Plaintiff was working there. Rather, as noted earlier the no-contact order merely


                                             22
directs Rodriguez that he is to have “no contact” with Plaintiff at work. Indeed, the

express wording of the order belies the interpretation given to it by Plaintiff, since it directs

Rodriguez to “stay away” from Plaintiff’s home altogether, while only directing him to avoid

contact with her at her workplace: “You are ordered to stay away from the home of Ms.

Dapson and avoid any contact whatsoever with Ms. Dapson at her place of employment,

the Rochester Police Department Technician Unit.” Therefore, contrary to what Plaintiff

may believe, the “order” did not require Rodriguez to “stay away” from Plaintiff’s place of

employment. Accordingly, the fact that Defendant permitted Rodriguez to enter Police

Headquarters during Plaintiff’s working hours was not a violation of the no-contact order.

       Moreover, even assuming arguendo that Defendant failed to properly implement

the no-contact order, as Plaintiff maintains, such fact by itself does not plausibly allege a

hostile work environment under the facts alleged here. See, Fincher v. Depository Tr. &

Clearing Corp., 604 F.3d 712, 724 (2d Cir. 2010) (“[F]ederal] courts (including district

courts in this circuit) appear to have uniformly rejected the notion that a failure adequately

to remediate sexual harassment itself constitutes an act that may contribute to a hostile

work environment claim.”) (citations omitted).

       Finally, Plaintiff also alleges that she suffered a hostile work environment due to

the alleged acts of retaliation that she experienced. In other words, Plaintiff contends

that the alleged acts of retaliation by Sergeant Coon created both a claim for retaliation

and a separate claim for hostile work environment. In that regard, the pleading expressly

alleges that Defendant’s motivation in creating the alleged hostile work environment was




                                               23
to retaliate against Plaintiff.18

        However, the alleged retaliatory hostile work environment does not create two

separate claims, as Plaintiff suggests, but, rather, the retaliatory hostile environment, if

established, is an element of a retaliation claim. Courts in this Circuit recognize that an

employer’s creation of a retaliatory hostile work environment may constitute an “adverse

employment action” for purposes of a retaliation claim. That is, a retaliatory hostile work

environment may establish one element of a retaliation claim, namely, that the plaintiff

suffered an adverse employment action.19 To be actionable, Plaintiff must still plausibly

allege the other elements of a retaliation claim, such as a causal connection between the

alleged retaliatory hostile work environment and protected activity under Title VII. 20




18
   See, e.g., Proposed Third Amended Complaint at ¶ 35 (“Defendant then began a pattern of
micromanagement and scrutiny of Plaintiff’s performance that was in itself tantamount to a hostile work
environment[, in addition to being] motivated by retaliatory animus toward Plaintiff, after she had
complained of discrimination, sexual harassment, and violations of the No Contact Order.”); see also, id.
at ¶ ¶ 42-43 (“Said investigation was Defendant’s not-so-subtle method of retaliating against Plaintiff . . . .
The foregoing investigation was [also] a continuation of the hostile work environment Paula Dapson was
experiencing, and was in retaliation for her lawful complaints about Defendant’s violation of the No
Contact Order[.]”)
19
   See, Rasko v. New York City Admin. for Children's Servs., 734 F. App'x 52, 55 (2d Cir. 2018) (“To
show an adverse employment action in the retaliation context, a plaintiff must show that a reasonable
employee would have found the challenged action materially adverse, which in the retaliation context
means it well might have dissuaded a reasonable worker from making or supporting a charge of
discrimination.”) (citation and internal quotation marks omitted), cert. denied, No. 18-624, 2019 WL
113189 (U.S. Jan. 7, 2019)
20
   See, e.g., Bacchus v. New York City Dep't of Educ., 137 F. Supp. 3d 214, 244 (E.D.N.Y. 2015)
(“Bacchus's retaliatory hostile work environment claim fails for the same reason as her Title VII and
NYSHRL retaliation claims fail, i.e., an insufficient showing as to causation.”); see also, Coleman v. City of
Irondale, No. 2:15-CV-01019-SGC, 2017 WL 4099881, at *11 (N.D. Ala. Sept. 15, 2017) (“Coleman's
retaliatory hostile work environment claim suffers from the same flaw fatal to his other retaliation claims;
there is no causal connection between any allegedly adverse employment action and Coleman's
protected activities.”); see also, Román v. Castro, 149 F. Supp. 3d 157, 166 (D.D.C. 2016) (“Román
alleges that she was subjected to an abusive working environment in retaliation for having engaged in
protected activity by complaining of discrimination. This claim differs from the more typical claim of
discriminatory hostile work environment, for which a plaintiff alleges that she has been subjected to an
abusive working environment based on her membership in a protected class.”) (emphasis in original).

                                                      24
Accordingly, the alleged retaliatory hostile work environment claim is an aspect of

Plaintiff’s retaliation claim, which the Court will address separately below.21

        For all of the foregoing reasons, the Proposed Third Amended Complaint fails to

state any actionable stand-alone claim for a sex-based discriminatory hostile work

environment, under either Title VII or the NYHRL. This includes the aspect of Plaintiff’s

constructive-discharge claim that is based on Rodriguez’s presence at Headquarters.22

        Retaliation

        As noted earlier, Plaintiff alleges that in response to her complaints about

discrimination, Defendant committed various retaliatory acts against her, which had the

cumulative effect of creating a hostile work environment and resulted in her constructive

discharge. Generally,

        [t]o plead a retaliation claim under Title VII, a plaintiff must allege: (1) participation
        in a protected activity; (2) that the employer knew of her participation in that
        protected activity; (3) that she suffered an adverse employment action; and (4) that
        there exists a causal relationship between the protected activity and the adverse
        employment action. To show an adverse employment action in the retaliation
        context, a plaintiff must show that a reasonable employee would have found the
        challenged action materially adverse, which in the retaliation context means it well
        might have dissuaded a reasonable worker from making or supporting a charge of
        discrimination. Trivial harms or petty slights or minor annoyances do not
        constitute materially adverse employment action.


21
   See, e.g., Massaro v. Dep't of Educ. of City of New York, No. 17 CIV. 8191 (LGS), 2018 WL 4333989,
at *3 (S.D.N.Y. Sept. 11, 2018) (“Plaintiff’s retaliatory hostile work environment claim and retaliatory
constructive discharge claim are dismissed because the Complaint fails to plead sufficient facts to show a
plausible causal connection between Plaintiff’s protected activity and the allegedly retaliatory actions.”);
see also, Rebele v. Potter, 818 F. Supp. 2d 534, 539 (E.D.N.Y. 2011) (“When dealing with a claim for
constructive discharge resulting from retaliation, actual retaliation is a necessary predicate.”) (citation and
internal quotation marks omitted).
22
   As previously stated, Plaintiff indicates that she was constructively discharged for two reasons: She did
not feel safe at work due to Rodriguez’s presence, and she felt she was the subject of a retaliatory hostile
working environment.

                                                      25
Rasko v. New York City Admin. for Children's Servs., 734 F. App'x at 55 (citations and

internal quotation marks omitted).

       In this action, the allegations of retaliation can be summarized as follows: That

between 2012 and 2015, Rodriguez was present at Headquarters at various times, which

was a violation of the no-contact order and constituted retaliation against Plaintiff; that in

2015, Rodriguez began working a shift at Headquarters that partially overlapped Plaintiff’s

shift; that in December, 2015, Plaintiff complained about Rodriguez’s presence at

headquarters, but her complaint was ignored; that in February, 2016, Plaintiff saw

Rodriguez face-to-face at headquarters, whereupon she complained and left the

premises to sit in her technician’s van; that shortly thereafter Plaintiff’s job performance

was scrutinized, and she received a performance evaluation that indicated she did not

get along well with co-workers; that in March, 2016, Plaintiff was reprimanded for

unspecified “performance issues”; that around this same time Plaintiff was denied training

and opportunities to work overtime; that on June 7, 2016, Plaintiff filed an EEOC complaint

alleging retaliation; that in or about June, 2016, while Plaintiff was on sick leave, Coon

reassigned her technician call number and vehicle number to other employees within the

Technician’s Unit; that on July 12, 2016, Plaintiff was directed not to collect evidence at

a crime scene and to stand in place, which caused her embarrassment; that subsequently

Plaintiff was not assigned to work at homicide crime scenes; that Sergeant Coon gave

Plaintiff the cold shoulder; that Coon scrutinized Plaintiff’s requests for overtime more

thoroughly than requests submitted by other technicians; that on August 3, 2016, Coon


                                              26
reprimanded Plaintiff for mishandling evidence; that after Plaintiff gave notice that she

was not returning to work, due to being constructively discharged, Coon deducted thirty

minutes from her final paycheck; that in December, 2016, Plaintiff filed a second EEOC

complaint; and that in February, 2017, Plaintiff discovered that personal information about

her dispute with the RPD, including personally identifying information, could be accessed

via the internet.

       Defendant contends that such facts do not plausibly plead an actionable claim for

retaliation. Defendant first asserts that Plaintiff has not pled any retaliation between

2011 and 2015. Defendant further argues that as to the alleged retaliation in 2016,

Plaintiff has not plausibly alleged a causal nexus between her complaints and the alleged

retaliatory acts. Rather, Defendant contends that it is more plausible that the alleged

retaliatory acts were the result either of Plaintiff’s own deficient job performance or the

fact that was out on sick leave for lengthy periods. Defendant also indicates that Plaintiff

has not plausibly alleged that Sergeant Coon was aware of her complaints. Further,

Defendant contends that the allegations concerning the particular retaliatory acts are

conclusory, and that in any event the alleged retaliatory acts are not sufficiently adverse

to support a retaliation claim. And, finally, Defendant contends that Plaintiff has not

plausibly alleged that Defendant was responsible for the alleged dissemination of her

personal information on the internet.

       Before addressing Defendant’s arguments, the Court returns to an issue that it

raised during oral argument, namely, whether Plaintiff’s complaints qualify as protected




                                             27
activity under Title VII. 23 In this regard, the pleading alleges that Plaintiff made five

complaints: 1) the initial complaint about Rodriguez’s stalking in 2011; 2) a complaint

about Rodriguez’s presence at Headquarters in December, 2015; 3) a complaint about

the alleged non-enforcement of the no-contact order in February, 2016; 4) an EEOC

complaint in June, 2016; and 5) an EEOC complaint in September, 2016.

        Of these, Plaintiff acknowledged during oral argument that the initial complaint in

2011 is not a basis for the retaliation claims in this action.24 That complaint can therefore

be disregarded. Similarly, the Complaint in December, 2015, may be disregarded since

Plaintiff does not allege that she suffered any particular retaliation as a result of it; to the

contrary, she alleges that the complaint was ignored.25

        As for the third complaint, in February, 2016, the Court finds as a matter of law that

it does not qualify as protected activity under Title VII. As noted above, during oral

argument Plaintiff’s counsel asserted that “complaining about the violation of the no-

contact order, even if its deemed overly sensitive by the Court or anyone else, is in fact a

protected activity.” (emphasis added). The applicable law, however, is as follows:

        An employee's complaint may qualify as protected activity ... so long as the
        employee has a good faith, reasonable belief that the underlying challenged
        actions of the employer violated the law. And not just any law—the plaintiff is
        required to have had a good faith, reasonable belief that she was opposing an


23
   The Court believes that it is proper to address this issue since, as shown above, Plaintiff clearly had
notice of the Court’s concern on this point and an opportunity to address the issue. Indeed, at oral
argument Plaintiff requested an opportunity to further amend the pleading specifically in response to the
Court’s inquiry as to whether Plaintiff’s complaints were protected activity.
24
   During oral argument, the Court asked Plaintiff’s counsel to name the protected activity upon which the
claim was based, and he indicated that it began with the complaint in February 2016. In any event there
is no plausible causal nexus alleged between the 2011 complaint and the alleged retaliatory acts in this
case.
25
   Proposed Third Amended Complaint at ¶ ¶ 33-34.

                                                    28
        employment practice made unlawful by Title VII. The reasonableness of the
        plaintiff's belief is to be assessed in light of the totality of the circumstances. A
        plaintiff's belief on this point is not reasonable simply because he or she complains
        of something that appears to be discrimination in some form.

Kelly v. Howard I. Shapiro & Assocs. Consulting Engineers, P.C., 716 F.3d 10, 14–15 (2d

Cir. 2013) (emphasis added, citations omitted).

        Mere subjective good faith belief is insufficient; the belief must be reasonable and
        characterized by objective good faith.           Therefore, an employee lacks a
        reasonable belief that he is opposing an unlawful employment practice if the
        opposition is directed at something ... that is not properly within the definition of an
        unlawful employment practice.

Pierre v. FJC Sec. Servs., Inc., No. 15-CV-4627 (MKB), 2017 WL 4162304, at *6

(E.D.N.Y. Sept. 19, 2017), aff'd, 723 F. App'x 70 (2d Cir. 2018).

        Here, Plaintiff complained in February, 2016, because she believed that the no-

contact order prevented the RPD from allowing Rodriguez, during the remainder of his

career, to work at Headquarters during any shift in which she was working. However, as

already explained above, Plaintiff’s belief on that point was contrary to the actual wording

of the no-contact order, and an unreasonable interpretation. Plaintiff did not have an

objectively reasonable belief that she was complaining about discrimination prohibited by

Title VII.   The February, 2016, complaint was not protected activity under Title VII.

Consequently, the alleged retaliation that Plaintiff claims to have experienced between

February, 2016, and June, 2016, is not actionable, since it was not preceded by, or

causally related to, protected activity.26


26
   Even assuming arguendo that the February, 2016, complaint was protected activity under Title VII, the
pleading still does not plausibly allege that the disciplinary action Plaintiff faced immediately thereafter

                                                     29
        This leaves only the last two complaints, both of which were made to the EEOC.

As for those, the Court is not prepared to say at this time, as a matter of law, that they

were not protected activity. Notably, those complaints were not the subject of the Court’s

discussion of protected activity during oral argument. Further, those complaints, unlike

the February, 2016, complaint, did not merely allege a failure to enforce the no-contact

order. Instead, both the June, 2016, EEOC complaint and the September, 2016, EEOC

complaint alleged retaliation. In particular, Plaintiff alleged that almost immediately after

she complained about what she believed to be discrimination, she perceived various

changes in her working conditions and in her supervisor’s treatment of her. Even though

the Court has already found that such acts do not constitute actionable retaliation, they

may nevertheless have provided Plaintiff a reasonable basis to file her EEOC complaints.

See, Kelly v. Howard I. Shapiro & Assocs. Consulting Engineers, P.C., 716 F.3d at 16–

17 (“We have indeed held that a plaintiff may prevail on a claim for retaliation even when

the underlying conduct complained of was not in fact unlawful so long as she can establish

that she possessed a good faith, reasonable belief that the underlying challenged actions

of the employer violated the law.”) (citation and internal quotation marks omitted).

Defendant has not argued otherwise. Accordingly, for purposes of this Decision and



was the product of retaliation, as opposed to her own conduct. As noted earlier, the Court is required to
view the factual allegations from the standpoint of judicial experience and common sense. Although
Plaintiff baldly asserts that the disciplinary proceeding against her in February, 2015, was in retaliation for
her complaint about coming “face to face” with Rodriguez, judicial experience and common sense
suggest that it probably had far more to do with her leaving her office and sitting in the police technician’s
van in a parking lot for the balance of her shift, during February in Rochester. Although Plaintiff now
claims she did not feel safe at police headquarters, it seems far more plausible that her action was
intended as a form of protest. It strikes this Court as patently unreasonable for Plaintiff to have acted in
that manner, and it is not surprising that she would face discipline as a result of that decision.

                                                      30
Order that Court will assume that the two EEOC complaints were protected activity under

Title VII.

        The Court is left to consider whether the Proposed Third Amended Complaint

plausibly pleads a causal nexus between those EEOC complaints and the alleged

retaliation that followed them, and whether it pleads that the alleged retaliation was

sufficiently adverse to sustain an actionable claim. As for the first of these issues, the

Court finds that the pleading adequately pleads a causal nexus, since it alleges that

Plaintiff experienced alleged retaliatory acts very shortly after both EEOC complaints

were filed.

        As for the second issue, Plaintiff has alleged that the following retaliatory acts

occurred after she filed the EEOC complaints: That in or about June, 2016, Coon

reassigned her technician call number and vehicle number to other employees within the

Technician’s Unit; that on July 12, 2016, Coon directed her not to collect evidence at a

crime scene and to stand in place; that subsequently Coon did not permit her to work at

homicide crime scenes; that Coon gave her the cold shoulder; that Coon scrutinized her

requests for overtime more thoroughly than requests submitted by other technicians; that

on August 3, 2016, Coon singled her out to be reprimanded for mishandling evidence;

that after Plaintiff gave notice that she was not returning to work, due to being

constructively discharged, Coon deducted thirty minutes from her final paycheck; and that

in or before February, 2017, someone made RPD files containing information concerning

her employment dispute with the RPD, including her private personal information,

accessible via the internet.

                                            31
     Defendant generally contends that the allegations concerning these particular

retaliatory acts are conclusory, and that the acts themselves are not sufficiently adverse

to support a retaliation claim. However, when evaluating the sufficiency of a retaliation

claim that involves a series of alleged retaliatory acts, the Court must consider the

cumulative effect of those acts. See, Hicks v. Baines, 593 F.3d 159, 165 (2d Cir. 2010)

(“[I]n determining whether conduct amounts to an adverse employment action, the alleged

acts of retaliation need to be considered both separately and in the aggregate, as even

minor acts of retaliation can be sufficiently ‘substantial in gross’ as to be actionable.”).

Here, Defendant has focused on particular acts, but has not attempted to show that the

cumulative effect of the alleged retaliatory acts is insufficiently adverse to support a

retaliation claim. Defendant has therefore not demonstrated its entitlement to relief on

this point.

        Additionally, while Defendant contends that Plaintiff has not plausibly alleged that

Defendant was responsible for the dissemination of her personal information, the Court

finds that she has plausibly alleged that Defendant is responsible, since the Proposed

Third Amended Complaint alleges that Plaintiff found the information “on the City of

Rochester’s public website.”27

        For all of the foregoing reasons, Defendant’s motion to dismiss the retaliation

claims is denied to the alleged retaliation occurring after June 7, 2016, but is granted as



27
   Proposed Third Amended Complaint at ¶ 88. Defendant contends that Plaintiff has submitted
fabricated evidence to the Court. If Defendant is correct, the Court will deal with the matter once a
proper evidentiary showing has been made. At this stage, however, the Court must accept the
allegations in the Plaintiff’s complaint as true.

                                                     32
to the alleged retaliation the occurred prior to that date.

                                       CONCLUSION

         Defendant’s motion to dismiss the Second Amended Complaint [#15] is denied as

moot, while Plaintiff’s cross-motion [#19] and Defendant’s cross-cross motion [#20] are

both granted in part and denied in part. The claims in the Third Amended Complaint are

dismissed with prejudice,28 except the retaliation claim insofar as it is based upon events

occurring after June 7, 2016, the date Plaintiff filed her first EEOC complaint.

         SO ORDERED.

Dated:      Rochester, New York
            February 11, 2019

                                               ENTER:

                                               /s/ Charles J. Siragusa
                                               CHARLES J. SIRAGUSA
                                               United States District Judge




28
  Further leave to amend is denied, as this action has already been pending more than a year and
Plaintiff has had four opportunities to plead her claims.

                                                  33
